DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/01/2021, 02/25/2022, and 04/01/2022 are being considered by the examiner.
Allowable Subject Matter
Claims 10, 14-15, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10: The prior art, alone or in combination, fails to anticipate or render obvious a method for strain monitoring of mountainous pipelines, comprising: determining a correction factor of each of a plurality of magnetic test detectors; a magnetic field test direction of the magnetic test detector being consistent with a loading direction of the flat test piece; determining a value of the correction factor by comparing the change curve with the actual strain curve; an outer layer of the protective shell; an inner layer of the protective shell; the change value is converted into the local longitudinal strain value based on:                                 
                                    E
                                    
                                        
                                            ε
                                        
                                        
                                            L
                                        
                                    
                                    =
                                     
                                    
                                        
                                            f
                                        
                                        
                                            v
                                        
                                    
                                     
                                    ∆
                                    
                                        
                                            B
                                        
                                        
                                            v
                                        
                                    
                                
                             ; wherein the overall axial strain value is determined based on:                                 
                                    
                                        
                                            ε
                                        
                                        
                                            a
                                        
                                    
                                    =
                                     
                                    
                                        
                                            1
                                        
                                        
                                            4
                                            n
                                        
                                    
                                     
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                4
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    ε
                                                
                                                
                                                    L
                                                    i
                                                
                                            
                                            -
                                             
                                            γ
                                             
                                            
                                                
                                                    ε
                                                
                                                
                                                    h
                                                    p
                                                
                                            
                                        
                                    
                                
                             , and                                  
                                    
                                        
                                            ε
                                        
                                        
                                            h
                                            p
                                        
                                    
                                    =
                                     
                                    
                                        
                                            P
                                            D
                                        
                                        
                                            2
                                            δ
                                            E
                                        
                                    
                                
                              ; determining an axial strain warning threshold of the monitored pipeline; comparing the axial strain warning threshold with the overall axial strain value; and determining a monitoring strategy based on a signal characteristic of the plurality of magnetic test detectors and the comparison result
Regarding claims 14-15 and 17-19: These claims are allowable due to at least their dependency on claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Al-Muslim et al. (US 20210372094 A1);
JIAO et al. (CN 111999176 A) - FIG. 2 - 13, pages 2-3 of original document;
ZHENG (CN 111964817 A) - FIGS. 11-12 and 17, [0103], [0153], [0179], [0210];
LIU et al. (CN 110793852 A) - [0151]-[0153], [0186]-[0188];
Lee et al. (KR 102067531 B1) - [0059], [0067];
YUAN et al. (CN 106321994 A) - [0016], [0033];
Ausserlechner (US 20150309127 A1);
Goroshevskiy et al. (US 8949042 B1);
Park et al. (US 20050179430 A1);
Li et al. (CN 105738837 A);
Xi et al. (CN 110806191 A);
Crouch et al. (US 20040183528 A1); and
WOOD (US 3484682 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856